Name: Council Decision 2007/670/CFSP of 1 October 2007 concerning the conclusion of an Agreement between the European Union and New Zealand on the participation of New Zealand in the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN)
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  cooperation policy;  international security
 Date Published: 2007-10-18

 18.10.2007 EN Official Journal of the European Union L 274/17 COUNCIL DECISION 2007/670/CFSP of 1 October 2007 concerning the conclusion of an Agreement between the European Union and New Zealand on the participation of New Zealand in the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) On 30 May 2007, the Council adopted Joint Action 2007/369/CFSP on establishment of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (1). (2) Article 12(5) of Joint Action 2007/369/CFSP provides that detailed arrangements regarding the participation of third states shall be the subject of an agreement, in conformity with Article 24 of the Treaty. (3) On 13 September 2004, the Council authorised the Presidency, assisted where necessary by the Secretary-General/High Representative, in case of future EU civilian crisis management operations to open negotiations with third states with a view to concluding an agreement on the basis of the model agreement between the European Union and a third state on the participation of a third state in a European Union civilian crisis management operation. On that basis, the Presidency negotiated an Agreement with New Zealand on the participation of the Republic of Croatia in the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN). (4) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Union and New Zealand on the participation of New Zealand in the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the European Union. Article 3 This Decision shall take effect on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 1 October 2007. For the Council The President M. LINO (1) OJ L 139, 31.5.2007, p. 33.